DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 11 FEB 2021.  The status of the claims is as follows:
Claims 1, 2, 4, and 6 are pending.
Claim1 is amended.
Claims 3 and 5 are canceled.
Claim 6 is withdrawn (without traverse, 05 FEB 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “a head bottom surface of said mist coating head has only one planar structure and a predetermined inclination more than 0 with respect to a lateral direction of said mist ejection port”.  This limitation does not appear to find proper support in the specification.  PG 0045-0046 of the specification contain the only two references to head bottom surface inclination, and both of these references place it with respect to the surface forming direction of the substrate.  This description is different than the limitation as presented, which places it with respect to a lateral direction of said mist ejection port.  Further, the specification does not provide support for the entire range greater than 0 (PG 0045 supports an inclination, PG 0046 supports an inclination of 0).  Claims 2 and 4 do not correct these deficiencies.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “a head bottom surface of said mist coating head has only one planar structure”.  This limitation does not appear to find proper support in the specification.  While there is support in the . 
Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 contains the limitation “without heat process”.  As per MPEP section 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  The cited limitation does not appear to have express basis in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the limitation “a head bottom surface of said mist coating head has a planar structure and a predetermined inclination more than 0 with respect to a lateral direction of said mist ejection port” at lines 17-18 thereof.  While this language is supported at PG 0045-0046 of the specification, the limitation is still unclear as there is no guidance as to the scale on which the inclination is being measured.  Claims 2 and 4 do not address this limitation and are similarly held as indefinite.  For the purposes of applying art, Examiner will treat any bottom surface which is not coplanar with the mist ejection port as a head bottom surface commensurate with this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘772 (JP 2012-046772, original and machine translation attached, citations and figures reference machine translation) in view of Sawada ‘547 (U.S. PGPub 2009/0162547) Kajander ‘159 (U.S. PGPub 2007/0093159), and Yarin (“Drop Impact Dynamics:  Splashing, Spreading, Receding, Bouncing…”, A. L. Yarin, Annu. Rec. Fluid Mech. 2006.38:159-192, accessed online 25 MAR 2021).
Claim 1 – JP ‘772 teaches a mist coating forming apparatus (PG 0001) comprising
a coating solution atomization mechanism (PG 0021, mist container) configured to atomize a coating solution (PG 0001, raw material solution to be atomized by ultrasonic vibration) containing a predetermined raw material (PG 0021, raw material solution containing raw material elements) in an atomization container (PG 0021, mist generation container) by using an ultrasonic transducer (PG 0021, ultrasonic vibrator) to obtain a coating solution mist in a form of droplets (PG 0021, mist);
a mist coating mechanism PG 0024, gas discharge pipe connected to film forming nozzle) having a mounting part (PG 0024, substrate heating stage) on which a substrate subjected to film formation is mounted (PG 0024, substrate placed on substrate heating stage), and configured to supply said coating solution 
a baking and drying mechanism (PG 0024, substrate heating stage) configured to bake and dry said coating solution mist coated to the surface of said substrate to form a thin film containing said predetermined raw material on the surface of said substrate (PG 0024, film formed from coating material by action of substrate heating stage), wherein said mist coating mechanism further includes 
a mist coating head configured to eject said coating solution mist from a mist ejection port of said mist coating head (PG 0024, film forming nozzle),
said mist ejection port is formed having a predetermined direction as a longitudinal direction (Figure 4 Element 12 corresponding to the film forming nozzle of PG 0024),
a head bottom surface of said mist coating head has only one planar structure and a predetermined inclination more than 0 with respect to a lateral direction of said mist direction port (e.g. Figure 4, the two sloped bottom surfaces of the mist coating head are single plane structures; further, they are not coplanar with the bottom mist slit surface and therefore have a measurable inclination relative to the mist slit surface), and
said mist coating mechanism further includes a movement controller (PG 0024, scanning mechanism) configured to move said mounting part along a moving direction matching a lateral direction of said mist ejection port of said mist coating head (Figure 5, direction of motion of substrate shown to be lateral to the long dimension of the film forming nozzle), and to variably control a 
JP ‘772 does not teach the following limitations of Claim 1:
Said mist coating mechanism performs coating without heat process (the mounting part of the mist coating mechanism as described above has an integrated heating unit and therefore serves as both the mounting part and the baking and drying mechanism).
Said mist ejection port is formed in a slit shape.
The inclination is such so as to suppress a turbulence of the liquid film caused by said coating solution mist striking the surface of said substrate.
Sawada ‘547 discloses a coating apparatus intended to apply gas flows towards a substrate (PG 0105, 0107) and discloses that the shape of the nozzle may be controlled in order to control the flow rate of the ejected gas at a desired point on the substrate (PG 0107, enlarging holes increases gas ejection rates).  Sawada ‘547 further teaches that holes may be replaced by slits as an alternate means to control the gas flow (PG 0107).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘772 to use a slit-shaped dispensing nozzle as suggested by Sawada ‘547, as JP ‘772 wants to use a nozzle to apply an aerosol mist to a substrate and Sawada ‘547 teaches that slit-shaped nozzles are known means for applying gaseous compounds to a substrate.
Kajander ‘159 teaches methods for applying spray jet coatings of mist or aerosol material to web substrates (e.g. Figure 1, PG 0022-0023).  Kajander ‘159 
JP ‘772 / Sawada ‘547 / Kajander ‘159 are silent as to turbulence effects caused by droplet impacts.  Yarin is a review of drop impacts on thin liquid layers and dry surfaces (Abstract).  Yarin recognizes that “Drop impacts on solid and liquid surfaces are a key element of a wide variety of phenomena encountered in technical applications, such as… spray painting and coating…” and that “…liquid atomization… also involve[s] drop impacts.” (Page 160, excerpt from first eleven lines).  Yarin further recognizes that “The outcome of drop impact depends on… its direction relative to the surface…” (Page 161, excerpt from second paragraph on page).  This is a recognition that the direction of a droplet relative to the surface being impacted is a result-effective variable with regards to the effects the droplet will impart to the surface when it impacts.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the inclination of the mist coater head of JP ‘772 / Sawada ‘547 / Kajander ‘159 such that desirable surface coating properties are obtained as In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘772 / Sawada ‘547 / Kajander ‘159 / Yarin as applied to claim 1 above, and further in view of Ricciardi ‘008 (U.S. Patent 8,382,008).
Claim 2 – JP ‘772 / Sawada ‘547 / Kajander ‘159 / Yarin teaches the mist coating forming apparatus according to claim 1, wherein
said ultrasonic transducer includes a plurality of ultrasonic transducers (JP ‘772 PG 0022, plural ultrasonic transducers are disclosed),
said coating solution atomization mechanism includes a carrier gas supply part (JP ‘772 PG 0021, carrier gas cylinder and carrier gas supply pipe) configured to supply a carrier gas for transporting said coating solution mist toward said mist coating mechanism (JP ‘772 PG 0024), and
said mist coating forming apparatus further comprises an atomization controller (JP ‘772 PG 0021, flow gas meter; JP ‘772PG 0033, a multiplicity of ultrasonic vibrators are in use) configured to control a flow rate of said carrier gas (JP ‘772 PG 0021).
JP ‘772 / Sawada ‘547 / Kajander ‘159 / Yarin does not teach that the atomization controller determines the number of operating transducers which is the number of ultrasonic transducers to be operated among said plurality of ultrasonic transducers.
Ricciardi ‘008 discloses an aerosol generator (Abstract) which can apply quantities of material to a substrate (Column 41 Lines 19-30) further comprising multiple transducers (e.g. Column 41 Lines 7-18).  The aerosol generator further comprises control circuitry (e.g. Column 46 Line 14 – Column 47 Line 30) which can be configured to detect and control the drive electronics for one or more transducers (e.g. Column 47 Lines 20-22).  The drive electronics may further comprise sensors which determine the status of the aerosolization system, inclusive of transducers, and control their status as desired (Column 47 Line 53 – Column 48 Line 32, Column 48 Line 50 – Column 49 Line 4).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘772 / Sawada ‘547 / Kajander ‘159 / Yarin to utilize the control scheme of Ricciardi ‘008, as JP ‘772 wants to use transducers to form aerosols for coating applications and Ricciardi ‘008 teaches a system which allows for monitoring and control of multiple transducers in an aerosol generation system.
Claim 4 – JP ‘772 / Sawada ‘547 / Kajander ‘159 / Yarin does not disclose a plurality of coating solution atomization mechanisms corresponding to a plurality of mist coating heads (as discussed above, a plurality of coating solution atomization mechanisms e.g. the ultrasonic vibration chambers are disclosed corresponding to a single mist coating head).  Ricciardi ‘008 discloses an aerosol generator (Abstract) .

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 11 FEB 2021, with respect to the rejection(s) of claim(s) 1, 2 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references in combination with Yarin.
Applicant argues (Pages 6-8) that the combined references would not have disclosed or rendered obvious every limitation of Claim 1.  Examiner agrees, noting that none of the previously recited references discuss turbulence as it applies to the coating process.  Examiner withdraws the previous rejection; however, after further search and 
The remainder of Applicant's arguments filed 11 FEB 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that the amendment to the claims overcomes the rejections under 35 U.S.C. 112.  Examiner respectfully disagrees for the reasons cited in the rejections above.  In particular, Examiner specifically notes the following:
Even including Figure 4 in the argument that the limitation of a predetermined inclination exceeds 0 has written support in the specification, Examiner maintains that the specification does not support the entire range greater than 0 as the specification only identifies 0 and an unknown angle theta.  This is not proper written support commensurate with the scope of the limitation of Claim 1.  Applicant’s argument that a person skilled in the art could easily recognize one specific angle does not address the point that Applicant does not have support for the infinity of angles the scope of Claim 1 as presented currently covers.
Examiner maintains that the cited paragraphs 0026-0035 do not provide support for the limitation “without heat process”.  As explained in the rejection, a negative limitation must be expressly recited in the specification, the mere absence of its counterpart positive limitation is not sufficient, as explained above.  The cited portion of the specification does not provide positive support for the limitation “without heat process”; Examiner is unable to identify positive support for this limitation elsewhere in the specification.  PG 0026 – 0035 of the specification, as cited by Applicant, do not expressly recite that a heating process 
The limitation “an inclination greater than 0” is held as indefinite because it does not specify the scale of measurement (e.g. degrees, radians).
Applicant argues (Pages 6-9) that JP ‘772 does not teach the newly claimed limitations of Claim 1.  Examine respectfully disagrees.
Regarding the argument of “without heat process”, Examiner notes that the separation of the heat process from the coating unit is addressed by Kajander.
With regards to the structure of the coating head, Examiner first notes that there is a discrepancy between the language presented in the claim (“a head bottom surface of said mist coating head has only one planar structure”) and the language Applicant argues is recited in the claim (“the head bottom surface of said mist coating head has only one planar structure”).  This discrepancy means the coating head as claimed is broader in scope than the limitation Applicant is trying to argue is present.  The coating head of JP ‘772 has three bottom surfaces consisting of three separately planar structures (the left, center, and right bottom faces); therefore, at least a head bottom surface [e.g. either the left or right bottom face] has only one planar structure commensurate with the claim.  The left and right bottom faces have a relative inclination to the bottom center face of greater than 0 (by definition, if the bottom center face is the reference plane, any non-coplanar face is inclined relative thereto).
Applicant argues (Pages 7-8) that the claimed invention allows for an uncomplicated structure of the bottom surface of the mist coating head.  
Applicant argues (Page 8) that the coating head of JP ‘772 only outputs from the bottom planar surface of the head, not the inclined left or right faces.  Examiner notes that as presented, the mist ejection port is not required to be in the head bottom surface having the predetermined inclination.
Applicant’s summary argument (Page 8) is predicated on the correctness of the foregoing arguments.  As Examiner respectfully disagrees with the underlying arguments, Examiner respectfully disagrees with their conclusion for the reasons stated above.
Further regarding Kajander ‘159, Claim 1 as presented does not exclude a heating process being performed during the coating process; it merely excludes that heating process being performed by the coating mechanism.  The deposited material on the surface of the substrate, be it in a reacted or unreacted state, reads on a coating as defined in the claims.
Applicant argues (Page 9) that Sawada ‘547 and Ricciardi ‘008 do not teach the aforementioned deficiencies of JP ‘772. Examiner maintains that the alleged deficiencies are taught by JP ‘772, Yarin, or Kajander ‘159 as discussed above, and therefore Sawada ‘547 and Ricciardi ‘008 are not required to address them further.
Applicant makes no specific argument to differentiate the subject matter of Claims 2 and 4 over the cited prior art beyond those presented for Claim 1; as such, Examiner maintains the propriety of the rejections of Claims 2 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712